
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4825
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 18, 2010
			Received; read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To direct unused appropriations for
		  Members’ Representational Allowances to be deposited in the Treasury and used
		  for deficit reduction or to reduce the Federal debt.
	
	
		1.Requiring amounts remaining
			 in members’ representational allowances to be used for deficit reduction or to
			 reduce the federal debt
			(a)In
			 GeneralNotwithstanding any
			 other provision of law, any amounts appropriated for Members’ Representational
			 Allowances for the House of Representatives for a fiscal year which remain
			 after all payments are made under such Allowances for the year shall be
			 deposited in the Treasury and used for deficit reduction, except that in the
			 case of a fiscal year for which there is no Federal budget deficit, such
			 amounts shall be used to reduce the Federal debt (in such manner as the
			 Secretary of the Treasury considers appropriate).
			(b)Effective
			 DateThis section shall apply
			 with respect to fiscal year 2011 and each succeeding fiscal year.
			
	
		
			Passed the House of
			 Representatives March 17, 2010.
			Lorraine C. Miller,
			Clerk
		
	
